Citation Nr: 1503086	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for lumbar strain with mild scoliosis (back disability) in excess of 20 percent.

2.  Entitlement to a compensable disability rating for right carpal tunnel syndrome (CTS) prior to April 11, 2012, and in excess of 10 percent from April 11, 2012 forward.

3.  Entitlement to a compensable disability rating for left carpal tunnel syndrome (CTS) prior to April 11, 2012, and in excess of 10 percent from April 11, 2012 forward.

4.  Entitlement to a disability rating for degenerative disc disease of the cervical spine (neck disability) in excess of 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of this hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2014 hearing, the Veterans Law Judge clarified the issues on appeal, explained to the Veteran what was needed in order to prove his claims, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The issues of entitlement to increased ratings for right and left CTS are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The service-connected lumbar strain with mild scoliosis is manifested by no more than forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees, and by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The service-connected degenerative disc disease of the cervical spine is manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar strain with mild scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2. The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the February 2010 letter described how appropriate disability ratings and effective dates were assigned.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records, private treatment records, the Veteran's written statements and testimony, as well as two comprehensive VA medical examination reports based on review of the record, the medical history provided by the Veteran, and physical examinations.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claims for higher ratings for neck and back disorders

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar strain with mild scoliosis has been rated 20 percent disabling under the provisions of Diagnostic Code 5237, and his service-connected degenerative disc disease of the cervical spine has been rated 10 percent disabling also under the provisions of Diagnostic Code 5237.  38 C.F.R. § 4.71a.

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula provides for assignment of a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

VA also has criteria for rating IVDS of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2014) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 'a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.' To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During a March 2010 fee-based examination, the Veteran complained of limitation of walking and falls because of his spine condition.  He also complained of stiffness, spasms, and decreased motion.  He denied fatigue, paresthesia, numbness, and weakness.  He reported no bowel or bladder problems in relation to his spine condition.  He complained of pain located on the middle and lower back that occurs three times per week and lasts for two hours.  He reported the pain travels from the middle to the lower back, and that the pain level is mild.  It can be exacerbated by physical activities.  At the time of pain, he reported he can function without medication.  During flare-ups, he experiences functional impairment which is described as difficulty climbing stairs, sleeping, stretching, and bending.  The Veteran does not receive any treatment for his condition.  He denied any hospitalizations or surgeries.  He denied any incapacitation.  Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasms were absent, and no tenderness was noted.  There was also no guarding of movement, weakness, or ankylosis of the thoracolumbar spine.  Muscle tone and musculature was normal.  Straight leg raising was negative, as was Lasegue's sign.  Range of motion testing showed flexion to 90 degrees with pain at 60 degrees, extension to 30 degrees with pain at 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  There was no additional loss of motion on repetitive use testing.  Physical examination of the cervical spine showed no evidence of radiation of pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  There was tenderness to palpation over the lower cervical spine region.  There was no ankylosis of the cervical spine.  Range of motion was noted as normal with no additional limitation of motion upon repetitive use testing.  Examination of the cervical spine revealed no sensory deficits from C3-8.  Neurological examination of the thoracic spine revealed no sensory deficits for T1.  There was no motor weakness.  The upper right and left extremity reflexes reveal biceps jerk 1+ and triceps jerk 1+.  The right and left lower extremity reflexes reveal knee jerk 1+ and ankle jerk 1+.  There were no signs of lumbar or cervical IVDS.

During a September 2013 VA back examination, the Veteran reported he has undergone physical therapy, and has avoided surgery.  He conservatively manages his pain with rest, heat, and ice.  He has also had an injection for the pain.  A recent MRI confirmed a diagnosis of degenerative disc disease, and facet arthropathy.  He was prescribed pain medication.  The Veteran reported flare-ups of pain every night for 4-5 hours and that he has had to miss work about three times within the last three years due to severe back pain.  Upon examination, the examiner noted forward flexion to 65 degrees, with pain at 40 degrees, extension to 15 degrees, with pain at 10 degrees, right and left lateral flexion to 10 degrees with pain at 10 degrees, and right and left lateral rotation to 10 degrees with pain at 10 degrees.  There was no loss of range of motion upon repetitive use testing.  The Veteran experienced increased functional impairment including less movement than normal, pain on movement, and instability of station.  The examiner noted that pain and weakness could significant limit function ability during flare-up.  The examiner reported he could not state the additional loss of motion with flare-up, as he did not have a flare-up upon examination.  The examiner noted pain on palpation of the lumbar region as well as abnormal gait and abnormal spinal contour.  Muscle strength testing was 5/5 at knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Hip flexion was noted as 4/5.  There was no evidence of muscle atrophy.  Knee and ankle reflexes were 1+ and sensory examination was normal.  Straight leg raising was negative.  There was no evidence of pain or symptoms of radiculopathy.  No other neurologic abnormalities were shown.  The Veteran was noted to have IVDS with incapacitating episodes less than one week over the past 12 months.  The examiner noted that arthritis was noted upon imaging study.  The examiner also noted L6 to sacrum partial fusion.  The examiner noted that due to significant pain, the Veteran will have difficulty with lifting, carrying, climbing, bending, twisting, extended standing, and pushing motion. 

During a December 2013 VA neck examination, the Veteran reported flare-ups of pain about 36 times per year, for about an hour to an hour and a half, that do not limit activities.  The Veteran also reported stiffness 50 times per year for about 15 minutes, relieved with stretching, and not functionally limiting.  Upon examination, rang of motion testing showed forward flexion to 40 degrees, with no objective evidence of painful motion, extension was noted to 40 degrees with pain at 40 degrees.  Additional range of motion testing showed right lateral flexion to 45 degrees or greater, left lateral flexion to 40 degrees, right lateral rotation to 80 degrees or greater, and left lateral rotation to 80 degrees or greater, all without evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with no additional loss of range of motion.  The Veteran exhibited less movement than normal and pain on movement.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups.  There was no evidence of localized tenderness or pain to palpation, and no evidence of guarding or muscle spasm of the cervical spine.  Muscle strength testing was normal.  Reflex and sensory testing were also normal.  There was no evidence of radiculopathy.  The examiner indicated the Veteran does not have IVDS.  The examiner noted that the Veteran's cervical spine condition does not impact on his ability to work. 

Private treatment records are generally consistent with the VA examination reports.  In a November 2013 private treatment record, the Veteran reported difficulty getting out of bed.  He reported he has not worked out in about 8 weeks, but normally does the treadmill and lifts weights about 5 days per week.  Upon physical examination, range of motion testing showed 60 degrees of flexion, 35 degrees of extension, and three degrees of bilateral side bending with some discomfort at the end range of extension and on return from forward flexion.  There was some tenderness to palpation over the lumbar facet joint regions.  The examiner noted negative straight leg raising bilaterally, and negative neurological examination.  The assessment was that physical therapy is medically necessary.  In June 2014 private treatment records, the Veteran reported back pain described as aching.  It is present constantly, worse in the morning, and is varying in intensity.  His pain is made worse by lumbar extension, getting up from sitting position, lifting, standing, and coughing or sneezing.  The pain is made better by heat application, changing positions, stretching, and exercise.  The examiner noted the Veteran has had no treatments to improve symptoms.  The Veteran denied bladder and bowel incontinence, distal numbness, swelling, and weakness in the limbs.  Motor examination showed well developed and symmetrical musculature without evidence of any weakness bilateral C5-T1 and L1-S1.  Straight leg raising was positive on the left for radiating leg pain and low back pain.  Range of motion was normal for age in flexion, extension, rotation, and lateral bending despite pain with flexion and extension.  The diagnosis was discogenic pain without radic or myelopathy.  

During a July 2014 videoconference hearing, the Veteran testified that his back and neck disabilities cause pain and difficulty bending.  He reported treatments including physical therapy, and injections.  He also reported difficulty with getting out of bed in the morning, getting dressed to include putting on shoes, and stairs.  He reported he has to take an extended amount of time to do his work as he has to get up and stretch throughout the work day.  The Veteran stated that his wife helps him in the morning and getting out of the car.  He reported he has no treatment for his neck disability. 

According to this collective body of evidence, despite the Veteran's documented complaints of pain and other symptoms, a rating higher than 20 percent is not warranted at any time during the appeal period because forward flexion of his thoracolumbar spine was not to 30 degrees or less and because no ankylosis of this segment is present.  Consequently, an evaluation exceeding 20 percent for the thoracolumbar spine cannot be granted under the General Rating Formula for Diseases and Injuries of the Spine at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5242; Fenderson, supra.

Furthermore, despite the Veteran's documented complaints of pain and other symptoms, a rating higher than 10 percent is not warranted at any time during the appeal period because forward flexion of his cervical spine was not to 15 degrees or less and because no ankylosis of this segment is present.  Consequently, an evaluation exceeding 10 percent for the cervical spine cannot be granted under the General Rating Formula for Diseases and Injuries of the Spine at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5242; Hart, supra.

Higher disability ratings are also not warranted at any time alternatively under the IVDS rating criteria because incapacitating episodes as defined by VA regulation were not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Although the September 2013 VA examiner indicated the Veteran had a diagnosis of IVDS with a period of incapacitation, there is no evidence of physician prescribed bed rest.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2014) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2014) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present, they have been taken into consideration.  As explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.  At worst, after repetitive motion, forward flexion of the thoracolumbar spine was limited to only 60 degrees and of the cervical spine was limited to 40 degrees.

In denying the claims for higher ratings for his back and neck disabilities, the Board also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  However, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for this service-connected back and neck disabilities are inadequate.

A comparison between the level of severity and symptomatology of the Veteran's back and neck disabilities with the established criteria found in the Rating Schedule for disabilities of the spine - including IVDS - shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria allow for consideration of pain and consequent limitation of motion, also altered gait, abnormal spinal curvature, ankylosis, and incapacitating episodes.  The Veteran's symptomatology is encompassed within the symptomatology contemplated by the applicable Diagnostic Codes.  Moreover, the holding in DeLuca dictates that VA adjudicators consider multiple types of effects on the Veteran's occupational functioning and in his daily activities.

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as 'governing norms.'  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2014) (en banc).  The record does not show that he has required frequent hospitalizations for his back or neck disability.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability.  To the contrary, most, if not all, of his evaluation and treatment has been on an outpatient rather than inpatient basis.  Additionally, there is not the required showing of marked interference with employment because of these disabilities, meaning above and beyond that contemplated by the ratings assigned for each disability.  See 38 C.F.R. § 4.1.  The Veteran is has reported interference with his employment by physical disabilities to include the back and neck as he works slower than normal and has to take frequent breaks.  As stated, however, these deficits have been taken into account in the assignment of the scheduler disability evaluations.  Saliently, there is no evidence in the medical records of an exceptional or unusual disability picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of either claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making these determinations regarding the appropriateness of the ratings for these disabilities, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) as well as 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU nor is such reasonable raised by the record.


ORDER

Entitlement to an initial disability rating for lumbar strain with mild scoliosis in excess of 20 percent is denied.

Entitlement to a disability rating for degenerative disc disease of the cervical spine in excess of 10 percent is denied. 


REMAND

During the Veteran's July 2014 Board hearing, he testified that he had additional treatment for his hand disabilities in the last year.  However, the Board notes that treatment from the Brown Hand Center is only dated through May 2012.  As such, the Board finds a remand is necessary to obtain any outstanding private treatment records related to the Veteran's CTS. 

In addition, the Veteran has argued that a higher disability rating is warranted for his left CTS as an April 2007 electromyography report (EMG) showed moderate impairment.  Although this report is outside of the immediate appeals period, it does suggest the possibility that the Veteran's CTS is worse than described on previous VA examinations which did not include an EMG test.  The Board finds an additional VA examination with an EMG report is necessary for adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding  private treatment records from the Brown Hand Center dated after May 2012 and associate them with the claims file.

2.  Thereafter, schedule the Veteran a VA examination for his right and left CTS.  All indicated tests, including an EMG, are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

In addition to reporting all pertinent findings, the examiner should state whether the specific manifestations and residuals of the Veteran's right and left CTS could be described as (i) mild, (ii) moderate, or (iii) severe incomplete paralysis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


